Title: To James Madison from Robert W. Fox, 8 August 1802
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 8 August 1802
					
					Enclosed be pleased to receive an account of American Vessels arrived in my district from the 

1st. of January to the 30th. of June; many more have touched off this port for orders and immediately 

proceeded on their Voyage whose names I could not procure.
					Since my last respects Flour has fallen in France to 42 Livres ⅌ Barrel, and very little in 

demand; in Spain it is quoted at 9 à 11 hard Dollars ⅌ Bbt.  We have now fine Weather and the Crops 

of Grain look well.
					On hearing of the Barbary Powers being hostile towards the Ships of the United States, I 

immediately communicated the intelligence as far as I could to prevent any Vessels proceeding to the 

Mediteranean from falling into their possession.
					Trade in general in this Nation continues at a low ebb.  I am with much respect Thy 

assured Friend
					
						Rob. W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
